DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-3, 5-6, 8-13, and 15-21 of the after-final, amended claim set received 5/06/2021 are pending.  Claim 4, 7, 14, and 22 have been canceled by the applicant.
Election/Restrictions
Claims 1-3, 6, 8-11, and 15-21 are allowable. The restriction requirement of process and apparatus, as set forth in the Office action mailed on 10/09/2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 8-13 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Andrew Werner on 6/29/2021.
Claim Amendment
Claim 5.  Canceled

Claim 8. (Rejoined and Amended) A method of cooling a gas turbine engine via a cooling system, the cooling system comprising: 
a gas turbine engine comprising a compressor having a compressor bleed port, wherein in a first operating mode of the gas turbine engine the compressor bleed port is configured to channel a high pressure flow of air from a working fluid flow path of the compressor, and wherein in a shutdown mode of operation, the compressor bleed port is configured to channel a flow of cooling air into the compressor to one or more engine components, the flow of cooling air being from an air source external to the gas turbine engine, the air source being a cool air source for providing the flow of cooling airflow at a temperature less than a temperature of the one or more engine components in the shutdown mode of operation of the engine; and 
a conduit coupled in flow communication between the compressor bleed port and the source of cooling air, wherein said source of cooling air is an auxiliary power unit, 
wherein said method comprises:
	channeling a flow 
	channeling the flow 
	channeling the flow of cooling fluid into the compressor bleed port disposed within the engine casing.

Claim 9.  (Rejoined) The method of Claim 8, wherein channeling the flow flow 
Claim 10.  (Rejoined) The method of Claim 8, wherein channeling the flow the engine casing comprises channeling the flow the compressor bleed port on the engine casing.

Claim 11.  (Rejoined) The method of Claim 8, wherein channeling the flow of cooling fluid into the compressor bleed port disposed within the engine casing comprises of the compressor disposed within the engine casing.
Claim 12.  Canceled
Claim 13.  Canceled
Allowable Subject Matter
Claims 1-3, 6, 8-11, and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 8, “said source of cooling air is an auxiliary power unit.”  It would not have been obvious to have used an auxiliary power unit (APU) as the source of cooling air since an APU is an aircraft component while Ballard discloses an industrial/ground-based gas turbine engine and the cooling system components are used to manage component temperatures for engine operation states associated with industrial/ground-based engines as read at para. 0007 and 0052.  Therefore, adding a cooling system which functions to manage an industrial gas turbine engine’s operational states to an aircraft and aircraft engines as required by the claim, is not obvious.
Regarding Claim 15, “a plurality of gas turbine engines, each gas turbine engine of the plurality of gas turbine engines comprising a compressor having a bleed port,” and, “a conduit coupled in flow communication between said compressor bleed ports and said source of cooling air, said source of cooling air configured to deliver a flow of cooling air into said compressors through said compressor bleed ports.”
Further regarding Claim 15, Ballard teaches a single gas turbine engine having the compressor bleed port and the modes of operation as discussed in the rejection of claim 1 above.  Ballard does not disclose and none of the prior art of record makes 
Additionally regarding Claim 15, US 2007/0267540, Fig. 1 shows a plurality of gas turbine engines 110, each gas turbine engine comprising a compressor having a bleed port 112, in a first operating mode of the aircraft, said compressor bleed ports are configured to channel a high pressure flow of air from said compressors (read para. 004, ll. 10-13); a source of cooling air 138; and a conduit 120 coupled in flow communication between said compressor bleed ports 11 and said source of cooling air 138.  However, the reference does not disclose said compressor bleed ports are configured to channel an external flow of cooling air into said compressors or said source of cooling air is configured to deliver a flow of the cooling air into said compressors through said compressor bleed ports.
Dependent claims 2-3, 6, 9-11, and 16-21 are allowed as based on one of the claims discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.D.F/	/GERALD L SUNG/                                                                                      Primary Examiner, Art Unit 3741                                                                                                                  Examiner, Art Unit 3741